Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 1 of 8
           Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 2 of 8



1           2. Continuation Sheet. That Petitioner has been retained personally or as a member of
2
     the law firm by MILLENNIUM FUNDING, INC.; BODYGUARD PRODUCTIONS, INC.;
3
     UN4 PRODUCTIONS, INC.; HOMEFRONT PRODUCTIONS, INC.; MILLENNIUM MEDIA,
4
     INC.; CRIMINAL PRODUCTIONS, INC.; CLEAR SKIES NEVADA, LLC; HUNTER
5

6    KILLER PRODUCTIONS, INC.; LHF PRODUCTIONS, INC.; RAMBO V PRODUCTIONS,

7    INC.; FALLEN PRODUCTIONS, INC.; WICKED NEVADA, LLC; 211 PRODUCTIONS,
8
     INC.; FATHERS & DAUGHTERS NEVADA, LLC; VOLTAGE DEVELOPMENT NCCF,
9
     LLC; HB PRODUCTIONS, INC.; STATUS UPDATE, LLC; STOIC PRODUCTIONS, INC.;
10
     COBBLER NEVADA, LLC; SURVIVOR PRODUCTIONS, INC.; TREVOR SHORT; and AVI
11

12   LERNER. to provide legal representation in connection with the above-entitled case now

13   pending before this Court.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 3 of 8
Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 4 of 8
Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 5 of 8
Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 6 of 8
Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 7 of 8
    Case 2:20-cv-01034-JCM-DJA Document 12 Filed 07/14/20 Page 8 of 8




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                         Kerry S Culpepper
       was duly qualified and admitted on October 12, 2001 as an attorney and counselor entitled to
                   practice before this Court; and is, on the date indicated below, a(n)
                            INACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on July 1,
                                                                                    2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
